JUSTICE SIMON, specially concurring: I concur in the result in this case because, in its order, the circuit court listed ample facts to support its finding of a change in circumstances sufficient to warrant a change in custody without relying on any sexual conduct in which the plaintiff may have engaged. I am concerned, however, that the focus in the majority opinion on the plaintiff’s private sexual experiences may be misread as a revitalization of Jarrett v. Jarrett (1979), 78 Ill. 2d 337. It is highly speculative whether the child with whose custody we are concerned was even aware of the incident referred to by the plaintiff’s brother (108 Ill. 2d at 494, 498), much less adversely affected by it. I therefore fail to see its relevance in the court’s disposition of the case.